This matter is before the Full Commission for summary decision upon a claim for death benefits under the provisions of N.C. Gen. Stat. § 118A,et seq., Firemen's Death Benefit Act (1971) (the applicable statutes in effect at the time of decedent's death in 1972), filed by Frank Danza on behalf of Mavis Cox Harrell, wife of decedent.
                           * * * * * * * * * * *
Based upon information contained in I.C. File LH-0354 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Amos W. Harrell, was a Lieutenant with the City of Greenville Fire Department at the time of his death on 8 December 1972.
2. Decedent's death occurred in the course and scope of his employment as follows: On the night of 7 December 1972, decedent was on duty patrolling the west side of the city looking for fires. The evidence shows that at that time, Greenville was the site of riots stemming from a police shooting and fires were being set at various sites in the city. At approximately 9:30 p.m., decedent was at the corner of 14th St. and Myrtle Avenue when he suffered a lost consciousness. Decedent was taken by ambulance to Pitt Memorial Hospital where he died at approximately 2:30 a.m. on 8 December 1972. The cause of death was determined to be subarachnoid hemorrhage.
3. Decedent is survived by his wife, Mavis Cox Harrell, who resided with decedent at the time of his death. Decedent is also survived by one child who is not a minor, Amos Craig Harrell, born 14 February 1969.
                           * * * * * * * * * * *
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was a Lieutenant the City of Greenville Fire Department, as defined in N.C. Gen. Stat. § 118A(3), the Firemen's Death Benefit Act that was in effect at the time of decedent's death on 8 December 1972.
2. Decedent's death occurred while performing his official duties, as defined by N.C. Gen. Stat. § 118A(4).
3. Decedent is survived by his wife, Mavis Cox Harrell, who is eligible for the award of death benefits under N.C. Gen. Stat. § 118A, et seq.
                           * * * * * * * * * * *
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $5,000.00 is hereby awarded to Mavis Cox Harrell as the qualified surviving spouse of Amos W. Harrell payable in one lump sum, pursuant to N.C. Gen. Stat. § 118A-3(1) (1971). This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 118A, et seq.
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 19th day of January 2006.
                                           S/_________________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  S/_____________________ BERNADINE S. BALLANCE COMMISSIONER
  S/_________________ THOMAS J. BOLCH COMMISSIONER